COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  JUAN ANTONIO SAENZ,                          §               No. 08-18-00167-CR

                       Appellant,              §                 Appeal from the

  v.                                           §           County Criminal Court No. 1

  THE STATE OF TEXAS,                          §             of El Paso County, Texas

                       State.                  §               (TC# 20150C10563)

                                               §
                                          ORDER

       The Court GRANTS the Court Reporter’s fourth request for an extension of time within

which to file the Reporter’s Record until January 6, 2019. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BECONSIDERED

BY THIS COURT.

       It is further ORDERED that Mary Ann Marin, Official Court Reporter for the County

Criminal Court No. 1, for El Paso County, Texas, prepare the Reporter’s Record for the above

styled and numbered cause and forward the same to this Court on or before January 6, 2019.

       IT IS SO ORDERED this 11th day of December, 2018.


                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.